443 F.2d 1180
B-E-C-K McLAUGHLIN & ASSOCIATES, Petitioner and Appellee,v.The RENEGOTIATION BOARD, Appellant.
No. 24661.
United States Court of Appeals, Ninth Circuit.
July 7, 1971.

On Petition to Review a Decision of the Tax Court of the United States.
James H. Prentice (argued), Special Litigation Atty., L. Patrick Gray, III, Washington, D. C., for appellant.
Simon Wampold (argued), Josef Diamond, Seattle, Wash., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and VON DER HEYDT, District Judge.
PER CURIAM:


1
We are unable to find either errors of law by the Tax Court or that the findings of fact are arbitrary or capricious.


2
The case is affirmed on the opinion of the Tax Court, TC Memo 1969-15; see ¶ 69,015 P-H Memo TC.